177 S.W.3d 845 (2005)
STATE of Missouri, Respondent,
v.
Jesse SYLVAIN, Appellant.
No. ED 85449.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2005.
Motion for Rehearing and/or Transfer Denied November 29, 2005.
John K. Tucci, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 29, 2005.

ORDER
PER CURIAM.
Jesse Sylvain appeals the judgment entered upon his conviction following a bench trial for one count of statutory sodomy in the first degree against a four-year old boy. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision. The judgment is affirmed under Rule 30.25(b).